Citation Nr: 1427555	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-40 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for a right ankle disability.

2. Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability.

3. Entitlement to an initial compensable disability rating for bilateral plantar fasciitis.

4. Entitlement to an initial disability rating in excess of 20 percent for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a June 2012 rating decision, the Veteran's right ankle disability was increased to 20 percent disabling, his left ankle disability was increased to 10 percent disabling, and his back disability was increased to 20 percent disabling, all effective November 30, 2009.  As the Veteran has not been granted the maximum benefit allowed, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This is a paperless appeal located on the Virtual VA paperless claims processing system.  Documents contained on the Veterans Benefits Management System are not relevant to the issues currently before the Board.

The issue of entitlement to an initial disability rating in excess of 20 percent for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a November 2012 written statement, prior to the promulgation of a decision in the appeal, the Veteran stated he no longer wished to continue with his appeal regarding his bilateral feet and bilateral ankle disabilities, but that he wanted to continue with the appeal regarding his back disability.
CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal on the issue of entitlement to an initial disability rating in excess of 20 percent for a right ankle disability are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of an appeal on the issue of entitlement to an initial disability rating in excess of 10 percent for a left ankle disability are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable disability rating for bilateral plantar fasciitis are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In an August 2012 telephone call, the Veteran indicated that after his recent VA examination, he was satisfied "with where he is."  In an August 2012 statement, the Veteran's representative stated that the Veteran wished to withdraw his appeal, as he was "completely satisfied."  

Despite the written statement from the Veteran's in August 2012, the RO sent the Veteran correspondence in November 2012 inviting him to submit a written request to discontinue his appeal.  The Court of Appeals for Veterans Claims (Court) held in Percy v. Shinseki, that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says." 23 Vet. App. 37, 47 (2009).  While under VA regulations, an accredited representative may submit a written withdrawal of a claim on behalf of his client, as the RO did not accept the representative's statement as a withdraw and solicited clarification from the Veteran's regarding his desire to continue his appeal, the August 2012 will not serve to discontinue the appeal in this matter.
 
Nevertheless, in response to the RO's request for clarification about his desires, the Veteran submitted a written statement dated in November 2012 confirming that he no longer wished to continue with his appeal regarding his bilateral feet and bilateral ankle disabilities, but stated that he wanted to continue with the appeal regarding his back disability.  This November 2012 written communication is a valid withdrawal of the issues of entitlement to higher ratings for feet and ankle disabilities.  

As the Veteran has withdrawn the issues of entitlement to an initial disability rating in excess of 20 percent for a right ankle disability, entitlement to an initial disability rating in excess of 10 percent for a left ankle disability, and entitlement to an initial compensable disability rating for bilateral plantar fasciitis, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they must be dismissed.


ORDER

The appeal with respect to the claim of entitlement to an initial disability rating in excess of 20 percent for a right ankle disability is dismissed.

The appeal with respect to the claim of entitlement to an initial disability rating in excess of 10 percent for a left ankle disability is dismissed.

The appeal with respect to the claim of entitlement to an initial compensable disability rating for bilateral plantar fasciitis is dismissed.


REMAND

In his October 2010 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  The Veteran was scheduled for a Travel Board hearing at the Huntington RO in July 2013, but did not appear.  However, the record does not indicate that the Veteran or his representative was notified of the scheduled hearing.  In an April 2014 appellate brief, the Veteran's representative requested that the matter be remanded to afford the Veteran a Board hearing as requested.  The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a), (c), 19.9, 19.25, 20.704 (2013).  

As such, the Veteran should be scheduled for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at a local VA office.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


